739 N.W.2d 160 (2007)
Kathy L. MARICLE, Relator,
v.
FARMSTEAD FOODS/SELF-INSURED, and Special Compensation Fund, Respondent, and
EMPI, Inc., Minnesota Department of Human Services, Mayo Foundation, Blue Cross/Blue Shield of GA/Healthcare Recoveries, Inc., Ucare Minnesota, Intervenors.
No. A07-1267.
Supreme Court of Minnesota.
September 26, 2007.
Robert M. Maus, Baulder, Baulder, Maus & Blahnik, PLLP, Austin, MN, for Employee Relator.
Rory H. Foley, Office of the Attorney General, Saint Paul, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 14, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
BY THE COURT:
/s/Sam Hanson
Associate Justice